EXHIBIT 10.2

 

FIRST AMENDMENT TO CONTRIBUTION AGREEMENT

 

THIS FIRST AMENDMENT TO CONTRIBUTION AGREEMENT (this “Amendment”) is made as of
August 13, 2009 (the “Effective Date”) by and between YSI VENTURE LP LLC, a
Delaware limited liability company (“Operator LP”), and HART — YSI INVESTOR LP
LLC, a Delaware limited liability company (“Investor LP”).

 

RECITALS

 

A.                                   On August 6, 2009, Operator LP and Investor
LP entered into that certain Contribution Agreement (the “Contribution
Agreement”) pursuant to which a joint venture would be formed to own certain
real estate.  Capitalized terms used herein, but not defined in this Amendment,
shall have the meanings given to such terms in the Contribution Agreement.

 

B.                                  Operator LP and Investor LP now wish to
modify certain terms and provisions of the Contribution Agreement on the terms
set forth in this Amendment.

 

In consideration of the foregoing statements and the mutual agreements herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree, each intending to be
legally bound, as follows:

 


1.                                       AMENDMENT TO SECTION 7.4(A). 
SECTION 7.4(A) OF THE AGREEMENT IS HEREBY MODIFIED TO ADD AN ADDITIONAL
SUBSECTION (VII) AS FOLLOWS:


 


“(VII)                 ARISING FROM OR IN CONNECTION WITH ANY CLAIM OR
PROCEEDING AGAINST THE INVESTOR LP, INVESTOR GP OR THE COMPANY BY A BANKRUPTCY
TRUSTEE OR OTHER THIRD PARTY IN, OR IN CONNECTION WITH, A BANKRUPTCY, INSOLVENCY
OR OTHER CREDITORS’ RIGHTS ACTION OR PROCEEDING IN WHICH U-STORE-IT TRUST, A
MARYLAND REAL ESTATE INVESTMENT TRUST, YSI LP, OPERATOR LP, OPERATOR GP OR ANY
OF THEIR AFFILIATES IS A DEBTOR, THE RESULT OF WHICH CAUSES THE COMPANY TO LOSE
ANY RIGHT, TITLE OR INTEREST IN ALL OR ANY OF THE LOCATIONS, OR ANY OF ITS OTHER
ASSETS; PROVIDED, HOWEVER, TO THE EXTENT THAT THE COMPANY ACTUALLY RECOVERS ANY
OF SUCH LOSS FROM THE APPLICABLE TITLE COMPANY AS A RESULT OF TITLE INSURANCE
COVERAGE UNDER THE COMPANY’S TITLE INSURANCE POLICIES, THE AMOUNT OF SUCH
RECOVERY SHALL REDUCE THE AMOUNT OF THE LOSS COVERED UNDER THE INDEMNITY
PROVISIONS OF THIS SUBSECTION (VII); AND IF OPERATOR LP HAS ALREADY REIMBURSED
THE COMPANY FOR SUCH LOSS, THEN THE COMPANY SHALL REFUND TO OPERATOR LP THE
AMOUNT OF SUCH REIMBURSEMENT TO THE EXTENT OF SUCH RECOVERY UNDER THE COMPANY’S
TITLE INSURANCE POLICIES.”


 


THE OTHER PORTIONS OF SECTION 7.4(A) CONTAINED IN THE CONTRIBUTION AGREEMENT
SHALL OTHERWISE REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.


 


2.                                       AMENDMENT OF AGREEMENTS AT SECOND
CLOSING DATE.  IF A CLOSING SHALL OCCUR ON THE SECOND CLOSING DATE PURSUANT TO
THE TERMS OF THE CONTRIBUTION AGREEMENT, THEN INVESTOR LP AND OPERATOR LP AGREE
THAT THE NEW MANAGEMENT AGREEMENT AND THE NEW SERVICES AGREEMENT SHALL BE
AMENDED AS OF THE SECOND CLOSING DATE SO AS TO INCLUDE ALL ADDITIONAL LOCATIONS
WHICH ARE CONTRIBUTED TO THE COMPANY AS OF THE SECOND CLOSING DATE WITHIN THE
TERMS OF SAID AGREEMENTS.

 

--------------------------------------------------------------------------------


 


3.                                       AMENDMENTS REGARDING VEHICLES.
  INVESTOR LP AND OPERATOR LP HEREBY ACKNOWLEDGE THAT, NOTWITHSTANDING THE
PROVISIONS OF SECTION 1.3(D) AND SECTION 4.7 OF THE CONTRIBUTION AGREEMENT, THE
VEHICLES WILL NOT BE TRANSFERRED TO THE COMPANY.  RATHER, THE NEW MANAGEMENT
AGREEMENT WILL CONTAIN PROVISIONS (ACCEPTABLE TO INVESTOR LP AND OPERATOR LP)
REQUIRING THAT THE PROPERTY MANAGER COORDINATE THE AVAILABILITY OF VEHICLES AT
THE LOCATIONS IN THE ORDINARY COURSE OF THE OPERATION OF THE LOCATIONS (IT BEING
AGREED THAT THE VEHICLES WILL BE ALSO AVAILABLE TO NON-COMPANY FACILITIES
OPERATED BY YSI LP (OR ITS AFFILIATES ON A NON-DISCRIMINATORY BASIS).  IN THAT
REGARD:


 


(A)                                  SECTION 1.3(D) OF THE CONTRIBUTION
AGREEMENT IS HEREBY AMENDED TO STRIKE THEREFROM THE WORDS “INCLUDING TRUCKS
AND/OR VEHICLES LOCATED AT EACH LOCATION (“VEHICLES”)”; AND


 


(B)                                 SECTION 4.7 IS HEREBY STRICKEN FROM THE
CONTRIBUTION AGREEMENT.


 


4.                                       CERTAIN TYPOGRAPHICAL CORRECTIONS.  THE
FOLLOWING PROVISIONS OF THE CONTRIBUTION AGREEMENT ARE HEREBY AMENDED TO CORRECT
TYPOGRAPHICAL ERRORS THEREIN:


 


(A)                               THE WORDS “WITH RESPECT TO MATERIAL
OBJECTIONS” CONTAINED AT THE BEGINNING OF THE FOURTH SENTENCE OF
SECTION 3.2(C) OF THE CONTRIBUTION AGREEMENT SHALL BE REPLACED WITH THE WORDS
“WITH RESPECT TO ANY TITLE DEFECTS”; AND


 


(B)                              THE REFERENCES TO “INVESTOR LP” AND “INVESTOR
GP” IN SUBSECTION (J) OF SECTION 3.5 OF THE CONTRIBUTION AGREEMENT SHALL BE
REPLACED WITH REFERENCES TO “OPERATOR LP” AND “OPERATOR GP”.


 


5.                                       MODIFICATION OF EXHIBIT C AND
EXHIBIT D.  INVESTOR LP AND OPERATOR LP ACKNOWLEDGE THAT EXHIBIT D INCORRECTLY
IDENTIFIED LOCATION #702 (4309 EHRLICH ROAD, TAMPA FL) AS A TRANCHE II LOCATION
AND THAT SUCH IS ACTUALLY A TRANCHE I LOCATION.  AS SUCH, THE REVISED EXHIBIT C
AND REVISED EXHIBIT D ATTACHED TO THIS AMENDMENT ARE SUBSTITUTED IN THE PLACE
AND STEAD OF EXHIBIT C AND EXHIBIT D ORIGINALLY ATTACHED TO THE CONTRIBUTION
AGREEMENT.


 


6.                                       MISCELLANEOUS. EXCEPT AS EXPRESSLY
AMENDED HEREBY, THE CONTRIBUTION AGREEMENT SHALL REMAIN UNMODIFIED AND IN FULL
FORCE AND EFFECT.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS AND MAY BE
EXECUTED BY FACSIMILE OR ELECTRONIC TRANSMISSION OF SIGNATURES BY THE PARTIES
AND SUCH FACSIMILE OR ELECTRONIC SIGNATURES SHALL BE VALID AND BINDING FOR ALL
PURPOSES.

 

[Signature Pages Follow as S-1 and S-2]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.

 

 

OPERATOR LP:

 

 

 

YSI VENTURE LP LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

Name:

Jeffrey P. Foster

 

Title:

Vice President

 

 

 

 

 

 

 

INVESTOR LP:

 

 

 

 

HART — YSI INVESTOR LP LLC, a Delaware limited liability company

 

 

 

 

By:

HEITMAN AMERICA REAL ESTATE HOLDING, L.P., a Delaware limited liability company,
its sole member

 

 

 

 

By:

HEITMAN AMERICA REAL ESTATE HOLDING GP, LLC, a Delaware limited liability
company, its general partner

 

 

 

 

By:

HEITMAN AMERICA REAL ESTATE REIT LLC, a Delaware limited liability company, its
managing member

 

 

 

 

By:

HEITMAN AMERICA REAL ESTATE TRUST, L.P., a Delaware limited partnership, its
managing member

 

 

 

 

By:

HEITMAN AMERICA REAL ESTATE TRUST, LLC, a Delaware limited liability company,
its general partner

 

 

 

 

 

 

 

 

By:

/s/ David Perisho

 

 

Name:

David Perisho

 

 

Title:

Senior Vice President

 

S-1

--------------------------------------------------------------------------------


 

JOINDER AND AGREEMENT OF YSI LP AND AFFILIATE OWNERS

 

By executing below, the undersigned hereby joins in this First Amendment to
Contribution Agreement for the sole and limited purpose of: (a) consenting to
and acknowledging the amendments to the Contribution Agreement effectuated
thereby; and (b) reaffirming any obligations of the undersigned which arise
under the terms of the Contribution Agreement and acknowledging that such
obligations are not released or impaired by virtue of the Amendment.

 

 

U-STORE-IT, L.P., a Delaware limited partnership

 

 

 

 

By:

U-STORE-IT TRUST, a Maryland real estate investment trust, its general partner

 

 

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

Name:

Jeffrey P. Foster

 

Title:

Senior Vice President, Chief

 

 

Legal Officer and Secretary

 

 

 

 

 

 

 

 

 

YSI III LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

Name:

Jeffrey P. Foster

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

USI II, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

Name:

Jeffrey P. Foster

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

ACQUIPORT/AMSDELL III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

U-Store-It, L.P., a Delaware limited partnership,

 

 

its sole manager

 

 

 

 

 

 

 

 

 

 

By:

U-Store-It Trust, a Maryland real estate

 

 

 

investment trust, its general partner

 

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

 

Name:

Jeffrey P. Foster

 

 

Title:

Senior Vice President, Chief

 

 

 

Legal Officer and Secretary

 

S-2

--------------------------------------------------------------------------------


 

REVISED EXHIBIT C

LIST OF TRANCHE I LOCATION OWNERS

 

ID

 

Location Address

 

City

 

State

 

Owner

272

 

536 N. Power Road

 

Mesa

 

AZ

 

U-STORE-IT, L.P.

273

 

3026 S Country Club Rd

 

Mesa

 

AZ

 

U-STORE-IT, L.P.

274

 

909 S Country Club Dr

 

Mesa

 

AZ

 

U-STORE-IT, L.P.

201

 

480 S Arizona Ave

 

Chandler

 

AZ

 

U-STORE-IT, L.P.

759

 

3101 Valley Avenue

 

Pleasanton

 

CA

 

U-STORE-IT, L.P.

371

 

1238 W Baseline Rd

 

Rialto

 

CA

 

ACQUIPORT/AMSDELL III, LLC

336

 

44618 Pechanga Pkwy

 

Temecula

 

CA

 

ACQUIPORT/AMSDELL III, LLC

316

 

282 Chapel Rd

 

S. Windsor

 

CT

 

USI II, LLC

370

 

171 Cedar St

 

Branford

 

CT

 

ACQUIPORT/AMSDELL III, LLC

710

 

8121 Point Meadows Drive

 

Jacksonville

 

FL

 

U-STORE-IT, L.P.

640

 

1402 E Bearss Ave

 

Lutz

 

FL

 

U-STORE-IT, L.P.

573

 

7501 S Dixie Hwy

 

W. Palm Beach

 

FL

 

U-STORE-IT, L.P.

311

 

60 Littell Rd

 

E. Hanover

 

NJ

 

USI II, LLC

727

 

343 W Grand St

 

Elizabeth

 

NJ

 

U-STORE-IT, L.P.

310

 

23711 Miles Rd

 

Warrenville

 

OH

 

USI II, LLC

645

 

5440 S Marginal Rd

 

Cleveland

 

OH

 

U-STORE-IT, L.P.

764

 

1058 Murfreesboro Rd.

 

Nashville

 

TN

 

U-STORE-IT, L.P.

765

 

1202 Antioch Pike

 

Nashville

 

TN

 

U-STORE-IT, L.P.

766

 

2825 Lebanon Pike

 

Nashville

 

TN

 

U-STORE-IT, L.P.

748

 

12006 RR 620N

 

Austin

 

TX

 

U-STORE-IT, L.P.

751

 

610 E. Stassney Lane

 

Austin

 

TX

 

U-STORE-IT, L.P.

702

 

4309 Ehrlich Road

 

Tampa

 

FL

 

U-STORE-IT, L.P.

 

C-1

--------------------------------------------------------------------------------


 

REVISED EXHIBIT D

 

LIST OF TRANCHE II LOCATION OWNERS

 

ID

 

Location Address

 

City

 

State

 

Owner

275

 

1844 N. 43rd Avenue

 

Phoenix

 

AZ

 

U-STORE-IT, L.P.

574

 

2010 NE 7th Ave

 

Dania Beach

 

FL

 

U-STORE-IT, L.P.

304

 

4080 Anglers Ave

 

Dania

 

FL

 

U-STORE-IT, L.P.

698

 

3495 Lawrenceville Suwanee

 

Suwanee

 

GA

 

U-STORE-IT, L.P.

610

 

20825 S Rand Rd

 

Kildeer

 

IL

 

YSI III LLC

620

 

143 W 61st St

 

Westmont

 

IL

 

YSI III LLC

608

 

16731 S Halsted

 

Harvey

 

IL

 

YSI III LLC

605

 

1750 Busse Rd

 

Elk Grove Village

 

IL

 

YSI III LLC

611

 

1245 S Highland Ave

 

Lombard

 

IL

 

YSI III LLC

614

 

3301 W Buckley Rd

 

N. Chicago

 

IL

 

YSI III LLC

618

 

665 S Greenbay Rd

 

Waukegan

 

IL

 

YSI III LLC

613

 

1080 S Butterfield Rd

 

Mundelein

 

IL

 

YSI III LLC

627

 

9685 Fall Creek Rd

 

Indianapolis

 

IN

 

YSI III LLC

629

 

8270 Michigan Rd

 

Indianapolis

 

IN

 

YSI III LLC

570

 

22465 Indian Bridge Rd

 

California

 

MD

 

U-STORE-IT, L.P.

293

 

7370 W. Cheyenne Avenue

 

Las Vegas

 

NV

 

U-STORE-IT, L.P.

292

 

2645 S. Nellis Blvd.

 

Las Vegas

 

NV

 

U-STORE-IT, L.P.

778

 

6446 East Main St

 

Reynoldsburg

 

OH

 

U-STORE-IT, L.P.

740

 

6017 Interstate 30

 

Greenville

 

TX

 

U-STORE-IT, L.P.

743

 

8123 Wesley Street

 

Greenville

 

TX

 

U-STORE-IT, L.P.

 

D-1

--------------------------------------------------------------------------------